Citation Nr: 0817670	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  99-06 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include memory loss.

2.  Entitlement to service connection for residuals of a head 
injury, to include facial scars.

3.  Entitlement to an initial compensable rating for a nasal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection and a assigned a 
noncompensable rating for the veteran's nasal disability; and 
a September 2005 rating decision of the RO in St. Petersburg, 
which denied service connection for residuals of a head 
injury.  

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned.  At that time, he withdrew a 
claim of entitlement to service connection for hypertension 
with chest pain.  

This case was previously before the Board in June 2007.  At 
that time a remand was ordered to accomplish additional 
development.

Also in June 2007, the Board denied a claim of entitlement to 
service connection for a skin disability.  Accordingly, that 
issue is no longer in appellate status.  


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's memory loss, claimed as a residual of a head 
injury, was incurred in or aggravated by his active service.

2.  The competent medical evidence demonstrates that the 
veteran's right cheek facial scar, claimed as a residual of a 
head injury, is related to his active service.

3.  Throughout the rating period on appeal, the veteran's 
nasal disability has been manifested by no more than a 70 
percent obstruction of one side of the nasal passage and less 
than 50 percent obstruction on the other side.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for a nasal disability have not been met.  38 U.S.C.A. 
§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Code 6502 (2007).

2.  Residuals of a head injury, manifested by memory loss was 
not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  Residuals of a head injury, manifested by a facial scar 
of the right cheek, was incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran is claiming entitlement to service connection for 
residuals of a head injury, including memory loss and a 
facial scar.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

I.  Memory Loss

At the outset, it is observed that a September 2005 rating 
decision granted entitlement to service connection for "post 
traumatic stress disorder (PTSD) with memory loss."  It is 
noted that the evaluation of the same disability under 
various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.  Thus, the veteran cannot be compensated 
for memory loss both as a symptom of PTSD and as a residual 
of a head injury.  However, despite the RO's characterization 
of "PTSD with memory loss," the medical evidence does not 
actually indicate that the memory loss is attributable to the 
PTSD.  Therefore, resolving any doubt in the veteran's favor, 
memory deficit will not be construed as a component of his 
service-connected PTSD, thereby allowing the potential for 
service connection of this symptom as a head injury residual.  

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  Here, the 
evidence is somewhat inconsistent on this point.  For 
example, A July 2005 psychiatric examination indicated some 
problems with recall.  An August 2005 VA brain and spinal 
cord examination showed that the veteran initially exhibited 
initial recall.  However, his memory was 1/3 at five minutes.  
He was diagnosed with multiple somatic complaints including 
memory loss.  Another VA examination in August 2005 contained 
a mini-mental status examination demonstrated that his remote 
and distant memory were intact.  

While the August 2005 VA brain and spinal cord examination 
revealed only somatic complaints of memory loss, the Board 
will resolve doubt in the veteran's favor and find that a 
current memory loss disability exists.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, as the records reflect a current memory loss 
disability, the first element of service connection has been 
met.

Regarding the second element of service connection, in-
service incurrence, the veteran's service medical records 
show that the veteran sustained a head injury in June 1960.  
A physical examination conducted in July 1960 reflects a 
diagnosis of a right maxilla fracture, but does not show any 
finding or diagnosis of memory loss.  
Separation examination in September 1960 showed normal 
neurologic findings and the veteran denied memory loss in a 
report of medical history completed at that time.  

Based on the foregoing, a chronic disability manifested by 
memory loss is not demonstrated in the service medical 
records.  However, this does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current memory problems are causally related to 
active service, for the reasons discussed below.  

Following service, there was no documented post-service 
treatment for memory loss until several decades after the 
veteran's military discharge.  Indeed, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board acknowledges the veteran's April 2007 testimony, in 
which he endorsed a history of memory loss since he sustained 
a head injury in service.  Again, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (2006).

In adjudicating his claim, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In the present case, however, while 
not questioning the sincerity of the veteran's contentions, 
the Board is nevertheless more heavily persuaded by the 
absence of continued treatment than by the veteran's 
recollections of symptomatology experienced in the distant 
past.

The evidence also fails to include any competent opinions 
causally relating the currently diagnosed memory loss to 
active service.  In fact, the record contains  opinions 
reaching the opposite conclusion.  Specifically, the VA 
examiner who conducted the bones examination in August 2005 
diagnosed multiple somatic complaints including memory loss 
and in referring to those complaints opined that "it is less 
likely that not that the patient's dysfunctional status in 
life [is] directly related to residuals of head injury that 
took place in 1960."  

In reaching his opinion, the examiner explained that, based 
on medical literature, the sequelae of post-traumatic brain 
injuries were typically short-lived.  He added that it would 
be unusual for such symptoms to persist for years.  Here, the 
examiner remarked that forty years had passed since the 
veteran's traumatic brain injury and that the injury by 
description sounded as if it were a mild traumatic brain 
injury.  Finally, the examiner stated that the veteran's 
complaints were subjective and were accompanied by numerous 
somatic complaints and extenuating social factors in his 
desire to obtain financial assistance from VA.  In addition, 
another examiner in August 2005 opined that the veteran's 
memory loss was not an actual direct effect of his zygomatic 
arch or nasal fracture.  Because these opinions were rendered 
following recent examinations and based on current findings, 
and because they were accompanied by a clear rationale, they 
are found to be highly probative.  Moreover, no other 
competent evidence of record refutes these opinions.

The veteran himself believes that his memory loss is causally 
related to active service, but he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the competent medical evidence does not reveal 
that the veteran's memory loss is causally related to active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Facial Scar

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  Here, the post-
service records reflect a diagnosis of a scar of the right 
cheek.  Accordingly, current disability has been demonstrated 
as to this claim, and the first element of service connection 
has been met.

Regarding the second element of service connection, in-
service incurrence, the veteran's service medical records 
show treatment for a fractured right maxilla.  In June 1960, 
the veteran underwent a reduction of the right maxilla 
fracture.  A September 1960 separation examination report 
reflects that the fracture was adequately treated and healed.

In August 2007, the veteran underwent a VA scars examination.  
On examination, the right zygoma was only slightly less 
prominent than the left.  There was a palpable area in the 
right frontozygomatic skin over the suture line area 
prominence probably caused by the fracture and the wire used 
for fixation but without tenderness to palpitation.  There 
was really no visible prominence.  On the right cheek there 
was a 1 1/2 cm transverse by 1 mm wide scar which looked very 
much like a deep skin line which was flat, nontender and non 
hypertrophic and was not fixed to underlying muscle, fascia, 
or bone.  The scar was supple.  There was no evidence of scar 
breakdown.  The scar was nontender to palpation and caused no 
limitation in function.  There was no underlying soft tissue 
defect.  The zygomatic bones of the temple and mandible were 
nontender to palpitation.  It was of normal texture and 
temperature including the area of the scar, and seemed to be 
well aligned.  The examiner diagnosed a 1 1/5 cm by 1 mm scar 
on the right cheek as a result of an injury in service.  The 
examiner further opined that since right facial pain was not 
reported at least until 1994 in objective medical documents, 
facial pain was not etiologically related to active service.

As indicated above, a VA examiner has attributed the 
veteran's facial scars to his in-service head injury, though 
he determined that the veteran's facial pain should not be 
considered as a residual of that injury.  In any event, the 
evidence is at least in equipoise as to the question of 
whether the right facial scars are causally related to active 
service.  38 U.S.C.A. § 5107(b).  Thus, that appeal is 
granted.  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007). 
In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable rating for a nasal disability 
pursuant to Diagnostic Code 6502.  Under that Code section, 
deviation of the nasal septum is rated as 10 percent 
disabling, the maximum available benefit, where the evidence 
shows a 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97.

VA medical records dated in August 2002 show that the 
veteran's nasal septum was not perforated.  In January 2004, 
there was no evidence of nasal drainage or irritation, or 
sinus problems.

The veteran underwent a VA nasal sinus, larynx, and pharynx 
exam in July 2004.  An evaluation with anterior rhinoscopy 
revealed a nasal obstruction of approximately 70 percent on 
the right with normal appearing anatomy, with less than a 50 
percent nasal obstruction on the left.  The septum was fairly 
midline.  No purulence, polyps, or active drainage were 
noted.  There was no evidence of ulceration or location of 
epistaxis.  The assessment was nasal obstruction, septal 
deviation.  The veteran had only a mild amount of nasal 
obstruction.

The veteran underwent another VA nose, sinus, larynx, and 
pharynx examination in August 2007.  Examination of the nose 
demonstrated a very slight right nasal deviation and 
obstruction of approximately 30 percent of the right anterior 
nasal passage compared to the left.  It was notable that 
there was no brown, crusty nasal discharge.  Nasal mucosa 
over the septum bilaterally appeared to be normal.  There 
were no polyps.  The turbinates could not be examined.  There 
was no pain or tenderness over the frontal or maxillary 
sinuses.  There was no evidence of allergic or vasomotor 
rhinitis.  There was no evidence of bacterial rhinitis or 
nasoseptal mucosal abnormality including scabbing.  In 
addition, there was no evidence of nasoseptal perforation.  
The examiner diagnosed status-post submucous resection and 
inferior turbinate reduction for deviated nasal septum and 
nasal obstruction.

The Board finds that the veteran is not entitled to an 
initial compensable rating for a nasal disability Diagnostic 
Code 6502 as the competent medical evidence does not show a 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  During the rating period 
on appeal, the veteran's nasal disability was manifested by 
no more than a 70 percent obstruction of one side of the 
nose, with less than 50 percent obstruction on the other 
side.  Accordingly, the Board finds that an initial 
compensable rating for a nasal disability is not warranted.

Another potentially applicable diagnostic code includes DC 
6504 which provides that scars of the nose or loss of part of 
the nose may be assigned a 10 percent rating if there is loss 
of part of one ala, or other obvious disfigurement; or a 30 
percent rating if the scarring or loss of part of the nose 
results in exposure of both nasal passages.  Here, the 
evidence of record does not show external scarring, loss of 
part of the nose, or any disfigurement.  Therefore, there is 
no appropriate basis for rating the disability under 
Diagnostic Code 6504.  38 C.F.R. § 4.97. 

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  With the exception of 
nasal surgery, record does not reflect that the veteran has 
been hospitalized for treatment of his nasal disability.  
Neither does the record reflect marked interference with his 
employment solely due to his service-connected disability.  
For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for this disability is not warranted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
Board finds that staged ratings are not indicated in the 
present case, as the Board finds the veteran's nasal 
disability has continuously been noncompensable since 
September 30, 1997, when service connection became effective.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2003, prior to the initial adjudication of the 
claims, and in July 2007, after the adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

With respect to his increased rating claim, this arises from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claims were obtained in July 2004, August 2005, and August 
2007.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.




ORDER

Service connection for residuals of a head injury, to include 
memory loss, is denied.

Service connection for residuals of a head injury, to include 
a facial scar of the right cheek, is granted.

An initial compensable rating for a nasal disability, is 
denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


